Citation Nr: 1615986	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-34 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability with residual scar prior to December 11, 2015 and in excess of 20 percent from December 11, 2015.

2.   Entitlement to an initial compensable rating for a left foot disability with residual scar prior to December 11, 2015 and in excess of 20 percent from December 11, 2015.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 to September 1969 and on active duty in the New Mexico Army National Guard from February 1996 to September 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, granted service connection for residuals of an open reduction internal fixation (ORIF) of the left ankle (left ankle disability) with scar and assigned a 10 percent rating, and granted service connection for residuals of ORIF of the left foot (left foot disability) and assigned a noncompensable rating.  Both awards were effective October 1, 2010, the day following retirement from active service. 

The RO in Albuquerque, New Mexico, has current jurisdiction of the appeal. 

In August 2015, the Board remanded the claims for further development.

In January 2016, the RO granted a rating of 20 percent for the left ankle disability and 20 percent for the left foot disability, both effective December 11, 2015.  The RO also granted separate service connection for traumatic peripheral neuropathy of musculocutaneous (superficial peroneal) nerve of the left lower extremity and assigned a 10 percent rating, effective October 1, 2010; and granted separate service connection for scars of the left ankle, and assigned a 10 percent rating, effective December 11, 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  






FINDINGS OF FACT

1.  Prior to December 11, 2015, the Veteran's left ankle disability manifested as a healed fracture with X-ray indications of ossific fragments but no degenerative disease, which caused moderate impairment of function due to limitation of motion, weakness, feeling of instability, and occasional swelling after extended use. 

2.  Prior to March 4, 2014, the Veteran's left foot disability manifested as less than  moderate impairment of function with no evidence of an old left foot fracture or deformity and with only mild degenerative changes at one joint of the large toe.

3.  From March 4, 2014 to December 10, 2015, the Veteran's left foot disability manifested with moderate, but not severe, limitation of function with occasional swelling, foot deformity, diminished muscle strength, and pronation.  

4.  At all times during the period of the appeal, the Veteran's left leg is less than one-half inch (1.15 cm) shorter than the right leg.  

5.  Prior to December 11, 2015, the Veteran's residual scar of the left ankle was small, stable, not painful, not adherent to underlying tissue, and did not limit function of the ankle or foot. 

6.  Effective December 11, 2015, the combined rating for the Veteran's disabilities of the left lower extremity exceeded the rating for the amputation at the elective level, were amputation to be performed; thereby precluding higher staged ratings for service-connected disabilities and separate service connection and rating for peripheral vascular disease, if any.  

7.  The Veteran does not have a loss of use of the left ankle and foot.  




CONCLUSIONS OF LAW

1.  The criteria for initial rating in excess of 10 percent for a left ankle disability with residual scar prior to December 11, 2015 and in excess of 20 percent from December 11, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14. 4.40. 4.45, 4.59. 4.71a, Diagnostic Codes 5165-67, 5271 (2015).   

2.  The criteria for an initial compensable rating for a left foot disability with residual scar prior to March 4, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14. 4.40. 4.45, 4.59. 4.71a, Diagnostic Code 8284 (2015).   

3.  The criteria for a rating of 10 percent, but not higher, for a left foot disability with residual scar effective March 4, 2014 to December 11, 2015, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14. 4.40. 4.45, 4.59. 4.71a, Diagnostic Code 5284 (2015).   

4.  The criteria for a rating in excess of 20 percent for left foot disability from December 11, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.14. 4.40. 4.45, 4.59. 4.71a, Diagnostic Codes 5165-67, 5284 (2015).   

5.  The criteria for an initial rating in excess of 10 percent for incomplete paralysis of the superficial peroneal (musculocutaneous) nerve are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14. 4.40. 4.45, 4.59. 4.71a, Diagnostic Codes 5165-67, 4.124a, Diagnostic Code 8522 (2015).   

6.  The criteria for an initial compensable rating for residual scars of the left foot and ankle prior to December 11, 2015 and in excess of 10 percent from December 11, 2015 are not met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.14. 4.40. 4.45, 4.59. 4.71a, Diagnostic Codes 5165-67, 4.118, Diagnostic Codes 7801-05 (2015).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  

The RO provided notice in September 2010 - prior to the initial adjudication of the claims in December 2011- that met the requirements.  Moreover, the claims for increased ratings arise from the Veteran's disagreement with the initial evaluations following the award of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claims.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment and personnel records and identified or submitted private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in October 2010, March 2013, and December 2015 addressing the claims on appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Background 

The Veteran served as a U.S. Army medic with combat duty in the Republic of Vietnam.  He was awarded the Silver Star Medal and several other awards for valor in combat.  He later served on active duty as a judge advocate in the New Mexico Army National Guard and retired at the rank of Colonel.  He sustained multiple injuries in an automobile accident on January 6, 2007 while on active duty.  He contended in many written statements that residuals of the injuries to this left ankle and left foot are more severe than are contemplated in the initial and staged ratings.  

Service treatment records show that the Veteran had been issued a permanent restriction on running for physical training in April 2000 because of a tendon injury and repair to the right ankle that occurred in 1997.  Personnel records confirm the occurrence of the 2007 vehicle accident and injuries to the left ankle that required an ORIF procedure.   

Records of immediate care at a private trauma center after the accident are not of record.  Four days later, the Veteran was admitted to a rehabilitation hospital.  The attending physician noted that among many injuries, the Veteran sustained a left open ankle fracture with irrigation and debridement and repair of the anterior talofibular ligament.  The Veteran had received a left lower leg cast and was permitted to walk using a walker for support.  The Veteran completed an 11 day rehabilitation therapy program, and service and private treatment records are silent for any further outpatient treatment to the end of the Veteran's active service.  

In an August 2010 memorandum, a private physician noted that he or she had been providing care since March 2007 and that the Veteran had progressed through therapy to achieve independent walking.  The physician noted the Veteran's report of reducing his physical activities and experiencing fatigue from low back pain.  He displayed postural inequity with the right hip higher than the left and an inability to heel or toe walk. 

The RO received the Veteran's claim for service connection for residuals of the injuries in August 2010 under the Benefits Delivery at Discharge program.  In an August 2010 statement, the Veteran noted that his injuries incurred in the 2007 vehicle accident included a compound fracture of the left ankle and nerve damage to the left foot and left ankle that cause ankle weakness, lack of sensation, limitation of motion, instability, and shortening of the left leg.  In combination with other injuries, the Veteran reported severe physical limitations in his work as a National Guard judge advocate.  

In August 2010, a VA physician noted a review of the claims file, summarized the nature of the 2007 vehicle accident, injuries, and ORIF of the left ankle, and performed a comprehensive examination.  The physician noted a shortened left leg and mild limp even with the use of a left shoe-lift.  The Veteran did not use support device such as a cane or walker.  The Veteran reported left ankle pain, weakness, and numbness on the lateral side of the left ankle and foot.  On examination, the physician noted a left ankle ORIF linear scar that was 8 centimeters (cm) long by 0.2 cm wide.  The scar was superficial, stable, not adherent to underlying tissue, mildly hypopigmented, and did not affect motion of the joint.  Range of motion of the left ankle was zero to 10 degrees dorsiflexion and zero to 40 degrees plantar flexion with pain on motion but no additional loss of function on repetition.  There was no ankylosis, swelling, loss of muscle strength or atrophy.  There were no deformities of the left foot or toes.  The left leg was one-third inch shorter than the right due to the ankle fracture.   A clinical neurological examination showed no loss of touch, vibration, pinprick, or position sense.  There was active movement against pressure of ankle motion and toe extension.  X-ray of the left foot and ankle showed an ossific fragment adjacent to the tip of the lateral malleolus and an undulating contour of the distal fibula consistent with an old avulsion fracture.  There were minimal degenerative changes of the first metatarsophalangeal joint of the left foot but no evidence of foot fracture.  There were small ossific fragments in the soft tissue of the posterior mid tibia fibula area.  The physician noted that the fractures had healed without displacement, malunion, or deformity.  The physician noted that the Veteran could walk up to one-quarter mile or stand for 15-20 minutes until needing rest.  He could drive an automobile but could not climb ladders or participate in sports. 

In September 2010, the Veteran underwent a military retirement physical examination.  In a medical history questionnaire, the Veteran reported the residuals of the accident included left ankle instability, weakness, and tingling and numbness.  The examining physician's assistant (PA) noted loss of sensation over the location of the ankle fracture with post-trauma peroneal nerve abnormalities, reduced reflexes, and the shortening of the left leg by one-third to one-half inch. 

In December 2011, the RO granted service connection and ratings as follows for residuals of the left ankle and left foot injuries:  (1) left ankle ORIF with scar as 10 percent disabling based on limitation of motion and a small, stable, and non-painful scar; (2) left foot ORIF as noncompensable based on residuals of foot injury that were less than moderate; and (3) left leg limp as noncompensable based on the shortening of the left lower extremity less than one and one-quarter inches.  All ratings were effective October 1, 2010, the day following retirement from active duty.  The RO denied service connection for external musculocutaneous nerve injury based on the objective findings of the VA examiner in August 2010 who noted no neurological abnormalities.  

In a March 2012 letter, the Veteran's private physician noted that the Veteran's left ankle ORIF was complicated by a wound infection requiring a second debridement with ongoing sensory loss.  The physician noted the Veteran's report of an altered gait, fatigue after walking, and fear of the ankle giving way when walking on uneven surfaces.  The Veteran reported that the fatigue decreased his work productivity.  In a May 2012 mental health assessment, the examiner noted that the Veteran was working as the general counsel for a state regulatory agency. 

In his July 2012 notice of disagreement, the Veteran called attention to his physician's March 2012 letter and to the military discharge physical examination that showed local sensory changes with nerve path trauma.

In May 2013, the private physician noted that the Veteran continued to work full time but that he reported pain and instability of the left ankle that caused loss of balance, although the physician noted that the Veteran was not a fall risk.  On examination, the physician noted only an unspecified decreased range of motion and swelling of the ankle.  Although there was no indication of a clinical neurological examination, the physician diagnosed sensory loss about the left foot and ankle.  

In a December 2013 statement, the Veteran called attention to the notations by his private physician and the military retirement examiner and contended that the ankle instability, loss of balance, swelling, daily pain, and lack of endurance constituted a "marked" degree of ankle disability and that the bone and nerve injuries in his left foot constituted a moderate disability.  He also contended that the observations of loss of sensation warranted a 10 percent rating for incomplete paralysis of the superficial peroneal nerve.  

In a March 4, 2014 memorandum, a private podiatrist noted that he had examined the Veteran for symptoms of pain, weakness, swelling, fatigue, and diminished strength and sensation in the left ankle.  The Veteran reported continued instability, pain, numbness, and lack of endurance as well as swelling and coolness of the left foot and ankle.  On examination of the left lower extremity, the skin was warm with a mild degree of hyperhidrosis and a moderate degree of venous stasis.  There was a loss of light touch and vibration sensation.  The Veteran displayed a cavovarus foot type, more prevalent on the left foot, diminished muscle strength, and antalgic gait with increased pronation.  There was an eight millimeter (mm) (0.8 cm) leg length difference.  There were no references to imaging, electrodiagnostic, or circulatory studies or tests.  The podiatrist diagnosed left ankle weakness, instability, forefoot varus, arthritis, neuropathy, and peripheral vascular disease.  The podiatrist attributed all diagnoses to residuals of the 2007 accident and assessed the level of disability as moderate to severe based on an American Medical Association guideline.  

In August 2015, the Board remanded the claims to obtain a medical examination to determine whether the Veteran had a current nerve injury and the current degree of disability of the left ankle and foot.  

On December 11, 2015, a VA physician noted a review of the electronic claims file and examined the Veteran's left ankle and foot.  The physician noted that the Veteran was still employed.  The Veteran reported that he had daily, constant, moderate left ankle and foot pain, numbness, weakness and instability with daily pain flare-ups that additionally limited activity.  He reported the loss of 90 percent of sensation on the outer half of the foot and that the symptoms worsened in the past year.  He also reported inversion of the left foot on ambulation and fatigue that caused dragging of the foot at the end of a day.  He used a cane, an elastic and rigid brace, and over-the-counter shoe inserts.  The Veteran reported that his left foot was wider than the right because of scar tissue that required a larger shoe size. The Veteran reported that he had two scars that caused dull and occasional pain.  The Veteran assessed his disability as moderately to severely impairing his employment as a lawyer working at his desk and on his feet for part of the day.   

On examination of the left ankle, range of motion was zero to 3 degrees dorsiflexion and zero to 40 degrees flexion with tenderness or pain on palpation and weight bearing.   There was no additional loss of function on repetition but the examination was not performed during a flare-up episode.  The physician noted possible instability but two clinical tests were negative.  There was no ankylosis.  Muscle strength was full with no atrophy.  A concurrent X-ray showed no acute fracture, significant degenerative changes, or swelling.  

On examination of the left foot, the physician noted marked deformity of the left foot because of a wider width with pain on use and manipulation but without swelling.  The physician did note hammertoes on the left foot that were likely caused by the foot trauma but were not painful.  The physician assessed the disability as moderately severe because it chronically compromised weight bearing and interfered with standing, locomotion, and impaired endurance.  A concurrent X-ray showed no evidence of fracture or significant degenerative changes.  There was a corticated/fragmented appearance of the lateral malleolus with a congruent ankle mortise and no swelling. 

Regarding peripheral neuropathy, the physician noted the Veteran's report of severe pain and numbness with no ankle reflexes and some unquantified muscle atrophy but only mild loss of strength in dorsiflexion.  Sensation was decreased in the lower leg and ankle and absent in the foot.  The physician assessed the affected nerve and severity as moderate incomplete paralysis of the superficial peroneal nerve.  Loss of function was not so severe as to be equally well served by amputation with prosthesis.  The physician found that the neuropathy alone imposed no to mild impairment of sedentary work and mild to moderate impairment of physical work.  

The physician noted two lateral scars measuring 15 by 1.0 cm and 2.5 by 0.75 cm that were stable and caused dull and episodic sharp pain.  The scars were a mild distraction with no functional impairment.  The physician noted that the left leg was 1.0 cm shorter than the right and evaluated the limp as mild.  

In January 2016, the RO granted a rating of 20 percent for the left ankle disability and 20 percent for the left foot disability, both effective December 11, 2015.  The RO also granted separate service connection for traumatic peripheral neuropathy of musculocutaneous (superficial peroneal) nerve of the left lower extremity and assigned a 10 percent rating, effective October 1, 2010; and granted separate service connection for scars of the left ankle, and assigned a 10 percent rating, effective December 11, 2015.  

In a February 2016 memorandum, the private podiatrist noted that in a recent examination, he observed marked ankylosis of the left ankle and foot associated with an inversion foot deformity and diminished vascular integrity of the left lower extremity with associated venous stasis.  He evaluated these symptoms as severe.  The podiatrist noted that the Veteran experienced an external musculocutaneous nerve injury to the left lower extremity during the 2007 accident and that the current severity of the combined residuals was moderate to severe.  Although the podiatrist mentioned "loss of use," he also noted a limited range of motion and the ability to walk with a limp and altered gait.   

In a February 2016 notice of disagreement, the Veteran called attention to the February 2016 assessment by his private podiatrist and contended that he did have ankylosis of the left ankle that was consistent with severe symptoms.  He further contended that the effective date for all ratings should be October 1, 2010 citing 38 C.F.R. § 3.400 (b) (2) (i) because his appeal was perfected within one year of retirement from active duty.  

In March 2016, the Veteran submitted a brief to the Board in which he additionally noted that the private podiatrist was his treating physician in February 2007 and performed a "post-operation surgical repair" to the left ankle.  He called attention to the podiatrist's diagnosis of inversion foot deformity and ankylosis and that his left ankle should be rated as 30 percent disability under the diagnostic code for ankylosis at 3 degrees dorsiflexion.  He again contended that the ratings should all be effective on October 1, 2010, additionally citing Wright v Govern, 10 Vet. App 343 (1997) (holding a claim filed within one year of military discharge is entitled to an earlier effective date, as long as the claim is ultimately granted).  As discussed further below, the holding in this case is opposite to that cited by the Veteran.   

III. Legal Criteria for Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).

The residuals of the injuries raised in the record include left lower extremity bone and joint, neurological, and vascular abnormalities and scars.  

Ankle Bone and Joint Disability criteria

Limitation of motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).  The words ""moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).   Ankylosis of the ankle at planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle at planter flexion between 30 degrees and 40 degrees, or at dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle at planter flexion more than 40 degrees, or at dorsiflexion more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).  Additional rating criteria address ankylosis or malunion of specific ankle features such as os calcis, astragalus, and astragalectomy are not applicable in this case as these are not raised in the record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273-5274 (2015).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015). 

Foot Disability Criteria 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a. Diagnostic Code 5284.

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's disabilities arise from an injury and not an underlying constitutional condition.  Therefore, these criteria are not applicable.  Other criteria address acquired flatfoot, malunion or nonunion of tarsal or metatarsal bones, pes cavis, metatarsalgia, and hallux valgus which are not indicated in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278-83 (2015).

Neurological Disability Criteria 

Diagnostic Code 8522 provides ratings for paralysis of the musculocutaneous (superficial peroneal) nerve.  Mild incomplete paralysis is rated noncompensably (0 percent) disabling; moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the musculocutaneous (superficial peroneal) nerve, eversion of foot weakened, is rated 30 percent disabling.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

Scar Criteria 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Venous Disease Criteria

Diagnostic Code 7121 provides ratings for post-phlebitic syndrome (venous disease) of any etiology.  Venous disease with findings of asymptomatic palpable or visible varicose veins are rated noncompensably (0 percent) disabling.  Venous disease with findings of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, are rated 10 percent disabling.  Venous disease with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Higher ratings are available for more severe symptoms that include subcutaneous induration, statis pigmentation, eczema, or ulcerations not indicated in this case.  38 C.F.R. § 4.104 (2015).

Shortening of the Leg

A rating of 10 percent is warranted for shortening of 1 and 1/4 to 2 inches (3.2 to 5.1 cm). 38 C.F.R. § 4.71a, Diagnostic Code 5275.  Higher ratings are available for greater shortening.   Id.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015). 

Amputation Rule 

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Leg amputation below the knee or loss of use of the foot warrants a 40 percent but no higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165-67.  


IV.  Analysis

As a preliminary matter, the Veteran filed claims for service connection for all residuals of injuries to the left foot and ankle prior to retirement from active duty.  During the pendency of the appeal, the RO awarded separate service connection and a 10 percent rating for scars and staged increased ratings of 20 percent each for the left foot and ankle disabilities, effective December 11, 2015.  The Veteran expressed disagreement with the effective dates in February 2016.  However, service connection for scars was recognized in the original award of service connection for the left ankle, effective October 1, 2010, though not warranting a compensable rating at that time.  The Board finds that the effective date of December 11, 2015 represents a staged increased rating for scars of the left lower extremity that is not a new disability but rather was contemplated as residuals of the injury in the original claim.  Further, the RO granted service connection for incomplete paralysis of the superficial peroneal nerve and assigned an initial rating of 10 percent, effective October 1, 2010.  This disability is also a residual of the 2007 injury.  Therefore, the Board has jurisdiction and will consider whether an effective date for the increased staged rating for scar and initial rating for incomplete nerve paralysis as well as for other residuals of the left ankle and foot disabilities earlier than December 11, 2015 is warranted.   

The Board finds that the Veteran is competent and credible in his reports of lower left extremity limitation of motion, feelings of weakness and instability, occasional swelling, and loss of sensation as these are observable to the lay person.  The Board places reduced probative weight on his reports of moderate to severe impact of the lower extremity disability on his occupation as the general counsel to a state administrative agency.  Even though the Veteran displays mobility limitations that cause fatigue after extended walking and standing, the record does not contain lay or medical references to the use of medication for pain that could impair concentration, cognitive function, or communications skills.  Moreover, extended walking and standing are not essential functions of an administrative law attorney who was able to work full time during the period of the appeal.  

Although the Veteran's private physician and podiatrist are competent to provide clinical assessments, the Board places low probative weight on two determinations by the podiatrist.  Although the podiatrist diagnosed ankylosis of the left ankle, VA recognizes ankylosis as a fixed or consolidated position of the joint at a particular degree of divergence from the normal position.  In this case, all examiners, clinicians, and the Veteran referred to or actually measured movement of the joint through a range of motion of the ankle that was abnormal but not immobile in a fixed position.  Therefore, the rating criteria for ankylosis are not for application.  The podiatrist also evaluated the severity of the disability using standards published by the American Medical Association.  Although the Board accepts his evaluation as competent, the Board must apply the rating criteria as noted above and as is required by law. 

Left Ankle Bone and Joint Function

The Board finds that a rating in excess of 10 percent prior to December 11, 2015 is not warranted because the impairment of function from limitation of motion, joint weakness, fatigue, and instability is best evaluated as moderate.  Examinations by VA and the Army prior to retirement in September 2010 show that the range of dorsiflexion was 50 percent of normal and the range of flexion was 88 percent of normal, indicating a reduced but significant residual joint mobility with pain but without flare-ups or additional loss of function because of fatigue on extended use.  X-rays showed a healed fracture without displacement, malunion or deformity and with only small ossific fragments to provide pathology to support the limited motion, pain, and sense of weakness.  There was no recurrent swelling, loss of muscle strength, or atrophy.  The Veteran had been excused from running for Army physical fitness and could not climb ladders, but he was permitted to walk for fitness and could drive an automobile.  He was able to accomplish his military duties as an active duty judge advocate in the National Guard.  

Subsequent evaluations by his private physician and podiatrist in 2012, 2013, and 2014 contain similar and stable qualitative assessments of the limitation of motion, weakness, fatigue and instability attributed to ankle function.  Notably, these reports contain few clinical observations, no quantitative measurements, no references to tests or imaging studies, and no reports of treatment such as medication, therapy, or recommendations for corrective medical intervention.  The Board acknowledges the Veteran's reports of feelings of instability and fear of falling but also notes that there is no lay or medical evidence of actual falls and recurrent injury.  His physician in May 2013 noted that he was not a fall risk.  Although the Veteran reported ankle swelling, this was not observed by clinicians.  The Board will address swelling of the foot below, but notes that there is no evidence of testing or prescribed medication for chronic fluid retention.  The Veteran was able to work full time as an attorney for a state agency and was not in private or trial practice.  

The Board finds that a rating in excess of 20 percent from December 11, 2015 is not warranted.  A 20 percent rating is warranted because the limitation of motion and degree of instability worsened and the Veteran reported flare-ups with increased pain such that the disability is best evaluated as marked.  This is the highest schedular rating under Diagnostic Code 5271.  Higher schedular ratings are available for ankylosis of the joint which is not shown in this case as explained above.  The Board will address the criteria for extra-schedular rating consideration below.  At the time of the VA examination this date, the Veteran's limitation of flexion remained the same, but the limitation of dorsiflexion decreased from 50 percent of normal to 15 percent of normal.  For the first time, the record also showed that the Veteran used a cane, brace, and elastic wrap for instability.  On the other hand, the VA examiner noted no instability on clinical tests, no loss of muscle strength, and no atrophy.  

In statements and memorandum in February and March 2016, the Veteran and his podiatrist contended that a higher rating of 30 percent is warranted for ankylosis, loss of use, and other severe symptoms.  However, the currently assigned combined rating for all left lower extremity disabilities, effective December 11, 2015, is 50 percent which already exceeds the 40 percent amputation rule so that higher ratings under any diagnostic code are not available.  

The Board finds that ratings under the diagnostic codes for muscle injuries of the lower leg are not warranted because no muscle injuries were noted at the time of the accident and any subsequent feelings of weakness or loss of muscle strength that developed as a residual of the ORIF procedure were contemplated in the qualitative criteria noted above.  

Left Foot 

The Board finds that a compensable rating for residuals of left foot injury prior to March 4, 2014 is not warranted because this disability is best evaluated as less than moderate.  Records of the pre-retirement VA and military examinations showed no residual foot symptoms other than a mild limp and the use of shoe inserts to adjust for left leg short length.  There is no evidence of a left foot fracture as an immediate consequent of the 2007 accident.  Throughout the period of the appeal, the left leg was measured as no more than one-third inch or 0.8 cm shorter than the right, which does not warrant a separate compensable rating under Dagnostic Code 5275.  Active movement of the toes against pressure was normal.  The VA examiner noted no foot fracture or deformity and X-rays showed only mild degenerative changes at one joint of the large toe.  Neurological deficits and scars are rated separately below.  
 
The Board finds that a rating of 10 percent but not higher, from March 4, 2014, the date of a letter report from the private podiatrist, until December 11, 2015, the date of the report of a VA examination, is warranted.  The podiatrist noted that he had treated the Veteran and performed surgery on his left extremity in 2007.  However the podiatrist also noted that the Veteran had healed uneventfully.  Although the podiatrist noted that he performed follow-up periodically, this report is the earliest of record, and the Veteran did not authorize or submit additional clinical records from the podiatrist.  Although the Veteran previously complained of swelling which was not observed on earlier examinations, this podiatrist noted swelling on examination and diagnosed hyperhidrosis and venous stasis.  The podiatrist also noted foot deformity, diminished muscle strength, and pronation.  As these features were not noted on earlier examinations, the Board finds that even if they developed over the course of the appeal, the March 4, 2014 report is the earliest competent evidence of increased level of disability of the foot.  Starting that date, the foot disability is best evaluated as moderate, and not severe, because the Veteran did not require surgical intervention or therapy and was able to ambulate, drive an automobile, and work full time.  

The Board considered whether a separate rating was warranted starting March 4, 2014 for vascular deficits.  The podiatrist noted the Veteran's report of coolness of the left foot or ankle but noted warmth on examination.  He noted mild varicosities and slightly diminished circulatory pulses, diagnosed venous stasis and peripheral vascular disease, and attributed the circulatory disorder to the 2007 accident.  The Board places very low weight on this finding as it is unsupported by any testing or imaging or any diagnostic rationale and was not diagnosed by VA examiners before or after the report.  Because the Veteran did report occasional swelling and sensation of coldness with fatigue and aching after prolonged standing, the Board will consider this as a factor in assigning a moderate level of foot disability.  However, a separate rating under Diagnostic Code 7121 is not warranted for a chronic circulatory disease because the diagnosis peripheral vascular disease was not supported by pathology or rationale and because ankle swelling was not observed by any other examiner including the VA physician in December 2015.  

The Board finds that a rating in excess of 20 percent for residuals of left foot injury from December 11, 2015 is not warranted.  On this date, in addition to the deformity noted by the podiatrist, the VA examiner noted the Veteran's report of the use of a cane and dragging of his foot during ambulation.  The physician also noted the deformity included four hammertoes and a widening of the foot requiring a different shoe size, possibly due to a buildup of internal scar tissue.  Therefore, the foot disability is best evaluated as moderately severe.  However, a higher rating for severe residuals from December 11, 2015, even if warranted under the schedular criteria, is not available because the current combined rating exceeds the 40 percent amputation rule so that higher schedular ratings under any diagnostic code are not available.  

The Board finds that ratings under the diagnostic codes for muscle injuries of the lower leg or foot are not warranted because no muscle injuries were noted at the time of the accident and any subsequent feelings of weakness or loss of muscle strength that developed as a residual of the ORIF procedure were contemplated in the qualitative criteria noted above.  

Neurological Disorder

The Veteran has been awarded separate service connection and a 10 percent rating for mild incomplete paralysis of the superficial peroneal nerve effective from October 1, 2010.  The Board finds that a rating in excess of 10 percent, prior to December 11, 2015 is not warranted.  Prior to retirement from active duty service and throughout the period of the appeal, the Veteran reported numbness, tingling, and a loss of sensation in the area surrounding the injury.  Even though the VA examiner one month earlier noted no loss of touch, vibration, or position sense, the military examiner in September 2010 found that the symptoms were associated with post-trauma peroneal nerve damage.  Evaluations by the Veteran's private providers in 2012, 2013, and 2014 continue to show loss of sensation, but there is no record of any electrodiagnostic testing.  The podiatrist in March 2014 noted diminished muscle strength and slightly diminished touch sensorium and diagnosed "neuropathy" but did not note reduced reflexes or impaired muscle control.  As the manifestations were limited to loss of sensation with no neurological impairment of ankle or foot function, the incomplete paralysis is best evaluated as mild prior to December 11, 2015. 

On December 11, 2015, the VA examiner noted a loss of reflexes in the ankle, decreased sensation in the lower leg, and total loss of sensation of the foot. Although a higher schedular rating would be warranted, as noted above, it is not available because the current combined rating effective this date exceeds the 40 percent amputation rule so that higher schedular ratings under any diagnostic code are not available.  
 
Scars  

The Board finds that a compensable rating for residual scars is not warranted prior to December 11, 2015.  In the August 2010 and September 2015, the VA and military physicians noted a linear surgical scar, which the VA examiner measured as 8.0 by 0.2 cm.  Throughout the period of the appeal, the scar was noted as superficial, stable, not adherent to the underlying tissue, and did not interfere with function.  There was no report by the Veteran of a painful scar.  The Veteran's private physician and podiatrist did not address the scar.  Therefore, a compensable rating under Diagnostic Codes 7802 and 7804 was not warranted because the scar was less than 929 square inches, was superficial, not unstable, and not painful.  

On December 11, 2015, the VA examiner noted two surgical scars measuring 15.0 by 1.0 cm and 2.5 by 0.75 centimeters which the Veteran reported as painful but which the examiner noted were mild distractions.  The record provides no information regarding the apparent lengthening of one scar and the appearance of a second scar.  Nevertheless, there remains no lay or medical evidence that either scar interfered with function.  The RO assigned a 10 percent rating because the scars were reported as painful.  Regardless, a higher rating effective this date is not warranted because the current combined rating exceeds the 40 percent amputation rule so that higher schedular ratings under any diagnostic code are not available.  

Special Monthly Compensation

The Board considered whether the Veteran is entitled to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 for loss of use of one foot.  A claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the act of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Examples of loss of use includes complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2)(i)(b).

In this case, the Veteran experiences pain, instability, weakness, loss of sensation, and limitation of motion but not ankylosis or fixation of position of the ankle.  He is able to place some weight on the ankle and foot, move from 40 degrees flexion to 
3 degrees dorsiflexion, and ambulate with foot action with the assistance of a brace and cane.  Although he becomes fatigued on extended standing and walking, he is not precluded from these independent activities and does not have complete superficial peroneal nerve paralysis.   Therefore SMC is not warranted because there some remaining function greater than that equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

Effective Dates for Increased Ratings

In statements in February and March 2016, the Veteran contended that all current ratings should be effective October 1, 2010 because he filed his claims within one year of discharge, citing 38 C.F.R. § 3.400 (b)(2)(i) and Wright v Gover, 10 Vet. App 343 (1997).  These citations refer to the effective date for service connection which has been granted for residual disabilities of the left ankle and foot, effective October 1, 2010.   At issue in this appeal is the rate of compensation assigned initially effective October 1, 2010 and staged increases effective at a later date.  The effective date for increases is controlled by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (o) which is the date of receipt of claim or the date entitlement arose, whichever is later.  Here, service connection for residuals of injuries to the left foot and ankle was established and initial ratings warranted by the evidence at that time were effective the day following retirement from active duty.  Entitlement to a compensable rating for scars and for higher ratings for left ankle and foot bone and joint manifestations were effective the date evidence showed that an increase in disability arose.  In Wright, the U.S. Court of Appeals for Veterans Claims (Court) addressed whether a veteran whose claim for service connection (filed within one year of discharge from active duty) was denied could be assigned an effective date based on the receipt of that claim if granted at a later date.  As the appeal now before the board is for the appropriate initial and staged ratings, service connection has been in effect for residuals of ORIF of the left ankle and foot.  Therefore, Wright is not applicable in this appeal.  Moreover, the holding in Wright was that an effective date for service connection could not be assigned based on an earlier application when the initial application was denied.  

Extra-schedular Consideration

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal. See 38 C.F.R. § 3.321. The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  
  
The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected residuals of left foot and ankle injury is manifested by signs and symptoms such as pain, limitation of motion, reduced reflexes, muscle strength, loss of sensation, and lack of endurance, which impairs his ability to stand and walk for long periods.  The Veteran also has painful scars.  These signs and symptoms, and their resulting impairment, are contemplated by the multiple diagnostic codes noted above.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left ankle and foot disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left foot and ankle disabilities have resulted in any hospitalizations.  Although he contends that the disabilities severely impair his work as the chief counsel for a state regulatory agency, the Board finds that this contention warrants little probative weight as the occupation does not require extended standing and walking nor does the Veteran use any medication that could impair concentration or cognition.  The Board finds that the Veteran's service-connected left foot and ankle disabilities do not result in marked interference with employment.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Resolving all doubt in favor of the Veteran, a staged increased rating of 10 percent, but not higher, for residuals of left foot injury under Diagnostic Code 8284 from March 4, 2014 to December 11, 2015 is granted.  As the preponderance of the evidence is against the remaining claims, the "benefit of the doubt" rule is not for application, and the Board must deny additional increased initial or staged ratings  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

  
ORDER

An initial rating in excess of 10 percent for a left ankle disability with residual scar prior to December 11, 2015 and in excess of 20 percent from December 11, 2015 is denied.

An initial compensable rating for a left foot disability with residual scar prior to March 4, 2014 is denied.  

A rating of 10 percent, but not greater, for a left foot disability with residual scar effective March 4, 2014 to December 11, 2015 is granted.  

A rating in excess of 20 percent for left foot disability from December 11, 2015 is denied.  

An initial rating in excess of 10 percent for incomplete paralysis of the superficial peroneal (musculocutaneous) nerve is denied. 

An initial compensable rating for residual scars of the left foot and ankle prior to December 11, 2015 and in excess of 10 percent from December 11, 2015 is denied.  



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


